Citation Nr: 1203323	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  06-26 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for postoperative residuals of right knee meniscectomy, status post right knee replacement as 10 percent disabling prior to January 18, 2010, 100 percent disabling between January 18, 2010 and April 1, 2011 and 60 disabling percent as of April 1, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1977 to January 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In January 2010, the Board remanded this matter to the RO to obtain recent VA treatment records and to provide the Veteran with another VA examination.  After accomplishing the requested action to the extent possible, the RO continued the denial of the claim (as reflected in the July 2011supplemental statement of the case (SSOC)) and returned this matter to the Board for further appellate consideration.

The Board notes that in January 2010 the Veteran underwent a total right knee replacement.  Therefore, the Board has recharacterized the issue on appeal as set forth on the title page of this decision.


FINDINGS OF FACT

1.  Prior to January 18, 2010, the Veteran's right knee had limited range of motion from zero to 120 degrees including consideration of pain on repetitive motion with removal of semilunar cartilage with no evidence of moderate instability, 

2.  Between January 18, 2010 and April 1, 2011, the Veteran's right knee disability was rated as 100 percent disabiling under 38 C.F.R. §§  4.30 (convalescence) and 4.71a, Diagnostic Code 5055 (residuals from knee replacement), the maximum rating possible under all potentially applicable rating criteria.  

2.  As of April 1, 2011, the Veteran's right knee disability had limited range of motion from 20 degrees to 75 degrees with evidence of increased pain, fatigue instability, ankylosis, abnormal movement and deformity indicating chronic residuals consisting of severe painful motion or weakness in the right knee.  

CONCLUSIONS OF LAW

The schedular criteria for a disability rating in excess of 10 percent prior to January 18, 2010, 100 percent between January 18, 2010 and April 1, 2011 and 30 percent as of April 1, 2011 for for postoperative residuals of right knee meniscectomy, status post right knee replacement have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. C.F.R. § 4.71a, Diagnostic Codes 5055, 5256-5262 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Caims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

For increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be Veteran specific, or refer to the effect of the disability on "daily life").

After careful review of the claims folder, the Board finds that a November 2006 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter informed the Veteran that he should submit evidence showing his service-connected residuals of right meniscectomy has increased in severity.  The RO notified the Veteran of the types of medical or lay evidence that he may submit.  Specifically, the Veteran was informed that evidence which may show an increase in severity may include a statement from his physician containing clinical findings or statements from individuals that are able to describe from their knowledge and personal observations in what manner his disability has become worse.  He was also informed that he may submit his own lay statements of increased disability.  The letter advised the Veteran of how VA determines the disability rating and effective date.  Furthermore, the letter notified the Veteran of the evidence that VA will seek to provide and the information the Veteran is expected to provide in substantiating his claim.  

The November 2006 VCAA notice was sent after the initial adjudication of the Veteran's claim.  Nevertheless, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of the supplemental statement of the case issued in September 2009 and July 2011 after the notice was provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records and VA examination reports dated in September 2002, April 2007 and February 2011 (with a March 2011 addendum).

The September 2002, April 2007 and February 2011 (with an addendum dated in March 2011) VA examination reports reflect that the examiners conducted a review of the Veteran's claims file in addition to obtaining oral history and an evaluation of the Veteran with respect to his right knee.  The examiners documented in detail the findings of the physical evaluation, the claimed symptoms and the effect those symptoms have on his occupational functioning and daily activities.  Accordingly, the Board concludes that the examinations are adequate for rating purposes.  

In addition, as noted in the Introduction, this claim was previously remanded in March 2006 for proper VCAA notice and to provide the Veteran with a statement of the case and in January 2010 to obtain VA treatment records and to provide the Veteran with another VA examination.  The record shows that the RO sent the Veteran a statement of the case dated in June 2006 and proper VCAA notice, as discussed above, in November 2006.  Recent VA treatment records have been associated with the claims file and a February 2011 VA examination report that discusses in detail the current severity of the Veteran's service-connected right knee disability.  Accordingly, the Board finds that there has been substantial compliance with the March 2006 and January 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Furthermore, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under appeal.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Merits of the Claim for an Increased Rating 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2011).  When the evidence is in relative equipoise, the Veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2011).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  The United States Court of Appeals for Veterans Claims has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the rating code for other impairment of the knee, recurrent subluxation or lateral instability is rated as 10 percent disabling if slight, 20 percent disabling if moderate, and 30 percent disabling if severe.  The words "slight," "moderate" and "severe" are not defined in the VA Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just. 38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§  4.2, 4.6. 

Under Diagnostic Code 5256, where there is ankylosis of the knee in a favorable angle in full extension, or in slight flexion between zero and 10 degrees, a 30 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  Diagnostic Code 5258 assesses the dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain, and effusion into the joint with a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Under Diagnostic Code 5259, symptoms due to the removal of semilunar cartilage of either knee warrant a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  Diagnostic Code 5262 assesses malunion of the tibia and fibula with moderate knee or ankle disability with a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 2562.

During the pendency of this appeal, the RO increased the rating assigned to the Veteran's disability from 10 percent to 100 percent between January 18, 2010 and April 1, 2011 and to 60 percent under Diagnostic Code 5055, effective April 1, 2011.  The Board will therefore consider whether the Veteran is entitled to a higher disability rating under the various stages of this appeal.  Additionally, the Board has considered whether additional staging is appropriate.  See Hart v. Mansfield, 21 Vet.App. 505 (2007).  For reasons discussed in more detail below, the Board finds that the stages created by the RO are appropriate in light of the competent medical evidence of record and that there is no evidence that the Veteran's service-connected disability underwent additional increases in severity during this appeal sufficient to warrant additional staged ratings.

Prior to January 18, 2010

The Veteran was provided with a VA examination in September 2002.  He reported that he had pain and swelling in the right knee.  The right knee would occasionally give out on him.  The Veteran did not use a cane or walker.  Physical examination of the right knee revealed full extension and flexion limited to 120 degrees.  The right knee had good collateral and criciate stability.  Lachman and anterior drawer tests were negative.  The Veteran had mild patellar grind.  He had mild prepatellar fullness, but no effusion.  The examiner noted that the Veteran had difficulty with some of his activities of daily living and the course of his normal workday due to aching pain in his joints.  

The Veteran was provided with another VA examination in April 2007.  The Veteran indicated that he had constant right knee pain, rated as a three on a scale of one to ten.  He described weakness of the right knee and atrophy of the muscles of the right leg.  The Veteran also reported that he had stiffness and swelling in the right knee, which he felt was related to the weather and activity.  He indicated that he had episodes of instability or giving way.  These episodes occurred about three times a year and when it occured he would have one to two weeks of increased pain and flare-up.  With respect to flare-ups, the Veteran reported that he was not additionally limited in his motion or function.  He denied locking of the right knee.  The Veteran reported having fatigueability and an overall lack of endurance with the right knee.  His right knee affected his occupation as a mail carrier in that he was unable to maintain a consistent work schedule.  He indicated that his right knee disability had caused problems at work that had led to disciplinary action.  His effieciency level was also decreased as he had to go at a slower pace.  The Veteran reported that the previous year he needed two weeks of light duty due to his right knee disorder and he missed approximately five days of work.  

Physical examination of the right knee revealed mild atrophy of the vastus lateralis of the quadriceps of the right leg.  The Veteran had some edema or fluid collection in the popliteal fossa of the posterior knee upon standing.  There was no redness or warmth of his right knee.  McMurray, Lachman and drawer tests were negative.  The examiner observed a very faint laxity of the lateral collateral ligament.  There was evidence of patellar grinding throughout the range of motion of the right knee.  The Veteran's flexion of the right knee was limited to 130 degrees and extension was to zero degrees.  Repetitive resistance deep knee bends brought about a definite increase in the Veteran's discomfort and pain to the point that he needed to stop after four repetitive movements.  Range of motion was re-evaluated and flexion was decreased to 120 degrees with full extension to zero degrees.  

The Board notes that prior to January 18, 2010, the Veteran's service-conneted right knee disability was evaluated as 10 percent disabiling under Diagnostic Code 5259, removal of semilunar cartilage as the Veteran had residuals of a right knee meniscectomy.  The 10 percent rating is the maximum rating provided for under Diagnostic Code 5259.  

The Board has considered whether the Veteran is entitled to a higher disability rating under alternative Diagnostic Codes.  Under Diagnostic Codes 5260 and 5261, a 20 percent disability rating is warranted for flexion limited to 30 degrees or extension limited to 15 degrees.  In this case, the Veteran's flexion is at the worst limited to 120 degrees with consideration of pain on repetitive motion.  Furthermore, the Veteran demonstrated full extension to zero degrees prior to January 18, 2010 even with consideration of pain on repetitive motion.  Thus, there is no evidence of record that the Veteran's flexion was limited to 30 degrees or extension was limited to 15 degrees prior to January 18, 2010.  

As part of the above determination, the Board contemplated additional functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint.  The Veteran did not exhibit the functional equivalent of limitation of motion to 30 degrees on flexion or to 15 degrees on extension.  Thus, the objective medical evidence of record does not show that the Veteran has functional loss warranting a rating higher than 10 percent prior to January 18, 2010.

The Board observes that Diagnostic Codes 5256, 5257 and 5262 are the only other codes for the knee and leg that provide a higher rating than 10 percent.  However, the Veteran does not have ankylosis of the right knee, moderate recurrent subluxation or lateral instability of the right knee, or impairment of the tibia and fibula.  Accordingly, Diagnostic Codes 5256, 5257 and 5262 are not applicable in this case.  

From January 18, 2010 to March 31, 2011

The Board notes that the RO granted a temporary 100 percent rating for convalescence following surgery, effective from January 18, 2010 to March 1, 2010.  See 38 C.F.R. § 4.30 (2011).  Thereafter, the Veteran was assigned a 100 percent disability rating for one year following implantation of a knee prosthesis, from March 1, 2010 to April 1, 2011.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  The 100 percent rating in effect between January 18, 2010 and April 1, 2011 is the maximum rating possible under all potentially applicable rating criteria.  The Veteran cannot be awarded more than 100 percent under schedular criteria at any given time.  See 38 C.F.R. § 4.71a.  

As of April 1, 2011

The evidence of record shows that the Veteran had a right total knee arthroplasty using Vanguard total knee replacement system on January 18, 2010.  The Veteran was provided with a VA examination in February 2011 to evaluate the current severity of his right knee disability after the right knee replacement.  The Veteran reported that after the right knee total replacement in January 2010, he had physical therapy.  He had been doing well enough that he was able to work as a letter carrier for the post office since April 2010.  At the time of the examination, the Veteran was going through vocational rehabilitation to try to get a job requiring less walking.  He noted that he was limited in using stairs and performing exercise.  The Veteran reported pain on a chronic basis always after getting up from a chair, stair walking and by the end of the day.  The Veteran reported stiffness and instability, but there were no signs of inflammation, swelling, heat, redness, tenderness or drainage.  The Veteran denied any specific flare-ups.  He does not use any crutches, cane or brace.  

Physical examination revealed no pain at rest.  The examiner observed that the right knee did not have edema, effusion, tenderness, redness, heat, guarding movement, malalignment, drainage, calluses, skin breakdown, unusual shoe wear pattern, leg length discrepancies or constitutional manifestations of knee disease.  There was evidence of instability, ankylosis, abnormal movement and deformity on range of motion testing.  The right knee was 50 percent larger than the left knee.  Right knee flexion was from 20 degrees to 75 degrees.  Right knee extension was limited to 20 degrees.  McMurray, Lachman, varus and valgus, anterior and posterior stress tests were normal. There was an increase in pain and fatigue without an increase of weakness, lack of endurance or incoordination noted after three repititions of active and passive joint range of motion.  

As of April 1, 2011, the Veteran's service-connected right knee disability is evaluated as 60 percent disability under Diagnostic Code 5055, which governs the rating assigned to impairment arising from the prosthetic replacement of a knee joint.  According to 38 C.F.R. § 4.71a, Diagnostic Code 5055, a 100 percent disability rating will be assigned for one year following the implantation of a knee prosthesis.  After this one-year period, the minimum disability rating which may be assigned is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Id.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to knee ankylosis, limitation of leg extension, or impairment of the tibia and fibula.  38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2011).

As the Veteran is in receipt of a 60 disability rating after the one-year period subsequent to the replacement, the Veteran is currently evaluated with the highest rating possible under Diagnostic Code 5055 following the one year period after surgery for total right knee replacement.  The Board observes that no other diagnostic code that evaluates impairment of the knee provides for a disability rating in excess of 60 percent.  Furthermore, the Board notes that a schedular evaluation greater than 60 percent is prohibited by the amputation rule.  The amputation rule, found in 38 C.F.R. § 4.68, prohibits the assignment of a combined rating for disabilities of an extremity higher than the rating for the amputation at the elective level, were amputation to be performed.  Amputation at the elective level would be at thigh level, middle or lower thirds.  Amputation at that level warrants a 60 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5165.  Consequently, an evaluation under Diagnostic Codes 5256, 5261 or 5262 or a separate disability rating for instability would not provide a higher disability rating than 60 percent as such is limited by the amputation rule.

Extraschedular Consideration

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected postoperative residuals of right knee meniscectomy, status post right knee replacement is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right knee disability with the established criteria found in the rating schedule for removal of semilunar cartilage and right knee replacement shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology.  The evidence reveals that the Veteran currently works as a mail carrier for the United States Postal Service.  Prior to the Veteran's right knee replacement, his right knee disability had caused him decreased efficiency, two weeks of light duty and he missed approximately 5 days of work in a one year period.  He had also been on disciplinary action due to his right knee.  After the right knee replacement, he has been able to wrok as a mail carrier since April 2010.  The Veteran has indicated that he is able to work as a letter carrier; however, he was going through vocational rehabilitation to obtain a job that required less walking.  Overall, the evidence does not indicate that his service-connected right knee disorder has caused marked interference with employment that is not already contemplated in the rating schedule.  Furthermore, the medical record does not show that the Veteran's service-connected right knee disorder has necessitated frequent periods of hospitalization during the appeal period or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).





						(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased rating for postoperative residuals of right knee meniscectomy, status post right knee replacement evaluated as 10 percent disabling prior to January 18, 2010, 100 percent between January 18, 2010 and April 1, 2011 and 60 percent as of April 1, 2011 is denied. 




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


